Opinion by
Mr. Chief Justice Moore.
This is a special proceeding, instituted by H. F. Hulbert against the State of Oregon, to review a judgment *162of the justice’s court of Linn County, whereby he was sentenced to pay a fine and costs for violating the provisions of the local option liquor law. The writ of review having been issued, the return thereto sets forth facts relating to the procedure adopted in the justice’s court, and the transcript on appeal to this court shows the determination arrived at by the circuit court for that county to be almost identically the same as detailed in the case of Curran v. State, 53 Or. 154 (99 Pac. 420).
As the conclusion réached in that case is controlling herein, it follows that the judgment is affirmed.
Affirmed.